Per Curiam.
This is a proceeding under the workmen’s compensation law to recover for the death of plaintiff’s husband, who was employed as a janitor- by defendant. The compensation commissioner awarded plaintiff compensation. On appeal to the district court for York county the award of the commissioner was set aside and the proceeding dismissed. Plaintiff has appealed.
We have carefully considered the record and find the same to be free from prejudicial error. The judgment of the district court is therefore
Affirmed.